             Case 6:19-cv-06315-FPG Document 19 Filed 06/19/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

STEPHANIE M. FLYNN,
                                               Plaintiff,

                    v.                                                     Case # 19-CV-6315-FPG
                                                                           DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant.


                                                 INTRODUCTION

           Plaintiff Stephanie Flynn brings this action pursuant to Title XVI of the Social Security

Act seeking review of the denial of her application for Supplemental Security Income (“SSI”).

           Plaintiff protectively applied for SSI on November 25, 2015, alleging disability since April

7, 2004 due to panic attacks, PTSD, anxiety, depression, migraines, and degenerative disc disease.

Tr1. 180-86, 203. After the Social Security Administration (“SSA”) denied her application,

Plaintiff testified at a hearing before an Administrative Law Judge (“ALJ”). Tr. 30-78. On March

23, 2018, the ALJ issued an unfavorable decision. Tr. 15-30. After the Appeals Council denied

Plaintiff’s request for review, the SSA’s decision became final and Plaintiff appealed to this Court.

Tr. 1-5; ECF No. 1. This Court has jurisdiction to review the SSA’s final decision pursuant to 42

U.S.C. § 1383(c)(3).

           Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 12, 16. For the following reasons, Plaintiff’s motion is GRANTED,

the Commissioner’s motion is DENIED, and this matter is REMANDED for further administrative

proceedings.



1
    “Tr.” refers to the administrative record in this matter. ECF No. 8.

                                                            1
           Case 6:19-cv-06315-FPG Document 19 Filed 06/19/20 Page 2 of 7




                                      LEGAL STANDARD

   I.       District Court Review

         When a district court reviews a final decision of the SSA, it does not “determine de novo

whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998). Rather,

the court “is limited to determining whether the SSA’s conclusions were supported by substantial

evidence in the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (citing 42 U.S.C. § 405(g)) (other citation omitted). The Commissioner’s

decision is “conclusive” if it is supported by substantial evidence. 42 U.S.C. § 1383(c)(3).

“Substantial evidence means more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d

108, 112 (2d Cir. 2009) (citations omitted).

   II.      Disability Standard

         To determine whether a claimant is disabled within the meaning of the Social Security Act,

an ALJ follows a five-step sequential evaluation: the ALJ must determine (1) whether the claimant

is engaged in substantial gainful work activity; (2) whether the claimant has any “severe”

impairments that significantly restrict his or her ability to work; (3) whether the claimant’s

impairments meet or medically equal the criteria of any listed impairments in Appendix 1 of

Subpart P of Regulation No. 4 (the “Listings”), and if they do not, what the claimant’s residual

functional capacity (“RFC”) is; (4) whether the claimant’s RFC permits him or her to perform the

requirements of his past relevant work; and (5) whether the claimant’s RFC permits him or her to

perform alternative substantial gainful work which exists in the national economy in light of the

claimant’s age, education, and work experience. See Parker v. City of New York, 476 U.S. 467,




                                                 2
         Case 6:19-cv-06315-FPG Document 19 Filed 06/19/20 Page 3 of 7




470-71 (1986); Lesterhuis v. Colvin, 805 F.3d 83, 85 n.2 (2d Cir. 2015); see also 20

C.F.R. § 416.920.

                                          DISCUSSION

I.     The ALJ’s Decision

       The ALJ analyzed Plaintiff’s benefits application using the process described above. At

step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since her

application date. Tr. 15. At step two, the ALJ found that Plaintiff had the following severe

impairments: lumbar spine disorder, obesity, anxiety disorder, and affective disorders. Tr. 15. At

step three, the ALJ found that none of Plaintiff’s impairments meet or medically equaled the

criteria of any Listings impairment and determined that Plaintiff retained the RFC to perform

sedentary work with additional postural and exertional restrictions. Tr. 15-25. At step four, the

ALJ found that Plaintiff had no past relevant work, and at step five, the ALJ found that Plaintiff

could adjust to other work that exists in significant numbers in the national economy. Tr. 24-26.

Accordingly, the ALJ found that Plaintiff was not disabled. Tr. 26.

II.    Analysis

       Plaintiff argues that, regarding her back pain, the ALJ erroneously evaluated her treatment

history, her failure to engage in physical therapy, and her activities of daily living. Because the

Court agrees, it need not address Plaintiff’s other arguments.

       The Court first discusses the ALJ’s erroneous evaluation of Plaintiff’s treatment for her

back pain. The ALJ noted that Plaintiff had been prescribed several medications to manage her

back pain, which he said “weigh[ed] in her favor,” but he then qualified that statement by noting

that no treatment provider had indicated that the medications were ineffective in managing her

pain. Tr. 20. This statement is inconsistent with the record, which shows that Plaintiff continued



                                                 3
         Case 6:19-cv-06315-FPG Document 19 Filed 06/19/20 Page 4 of 7




to complain of pain despite being placed on varying dosages and combinations of medication. In

2013, one of Plaintiff’s doctors indicated that she had “failed medication management” and would

need to consider interventional treatments. Tr. 468. Plaintiff also tried injections and a TENS unit

without success. Tr. 464, 468-471. In November 2015, Plaintiff’s treating physician, Dr. Gaylinn

Greenwood, continued Plaintiff on some of her medications but noted that her pain remained

unchanged. These treatment notes suggest that medication was not, in fact, effective, but the ALJ

does not acknowledge this contrary evidence.

       The ALJ also considered Plaintiff’s treatment for her back to be conservative and stated

that the absence of additional injections or a referral for surgery indicated that Plaintiff was not

disabled. Tr. 21. But injections had already proven unsuccessful, and it is not clear what basis the

ALJ had to conclude that more aggressive medication or surgery would have been appropriate or

helpful. An ALJ errs by discrediting a plaintiff for not undertaking treatment when there is no

evidence that such treatment would be expected to work. Plouffe v. Astrue, No. 3:10 CV 1548

(CSH), 2011 U.S. Dist. LEXIS 140781, at *73 (D. Conn. Aug. 4, 2011); see also Arias v. Saul,

No. 18-cv-1296(KAM), 2020 U.S. Dist. LEXIS 72957, at *25 (E.D.N.Y. Apr. 25, 2020) (“Any

assumption that additional or more aggressive treatments existed for plaintiff’s condition was pure

conjecture on the ALJ’s part. . . .”); Grubb v. Apfel, No. 98 Civ. 9032 (RPP), 2003 U.S. Dist.

LEXIS 22938, at *14 n.8 (S.D.N.Y. Dec. 22, 2003) (“A medical condition that can reasonably be

remedied either by surgery, treatment, or medication is not disabling.” (emphasis added)). Here,

the ALJ identified no evidence from which it could be reasonably inferred that more aggressive

medication or surgery would have been appropriate or helpful. Tr. 537. To the contrary, Dr.

Greenwood indicated that narcotics treatment was not recommended for Plaintiff because she had

occasionally used recreational drugs and her brother was a heroin addict, both facts that placed her



                                                 4
          Case 6:19-cv-06315-FPG Document 19 Filed 06/19/20 Page 5 of 7




at high risk for opioid misuse. Tr. 537. Accordingly, the ALJ could not reasonably find that

Plaintiff’s symptoms were nonsevere on the theory that Plaintiff was not prescribed stronger pain

medication. See Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008) (holding that an ALJ may

not impose his notion “that the severity of a physical impairment directly correlates with the

intrusiveness of the medical treatment ordered”).

       Next, the ALJ erred when he discounted the limiting effects of Plaintiff’s pain because

Plaintiff had discontinued physical therapy despite positive results. In reaching his conclusion,

the ALJ appears to have ignored the evidence showing that the results of physical therapy were

mixed at best. In 2012, one treatment provider noted that Plaintiff had “shown a poor response to

physical therapy” and that it would be discontinued. Tr. 464. Another provider noted that Plaintiff

had missed multiple appointments for various reasons, such as being sick or lacking a ride. Tr.

465. Although Plaintiff had exhibited some improvement in 2012 after eleven sessions, she had

only improved 25-50 percent and continued reporting pain. Tr. 466. In 2016, Plaintiff was

reported to have made some gains in physical therapy, but she was also noted to have trouble with

consistency due to a “chronic condition which is not well controlled.” Tr. 564. In 2017, she

presented to physical therapy with much of the same symptoms as in 2016, including lumbar

lordosis, increased forward shoulders, decreased gait speed, and guarded trunk movements. Tr.

529-30. There was no assessment of progress on discharge after five sessions, and although she

was discharged for multiple cancellations and a lack of consistency, her treatment provider noted

that the cancellations were due to illness and that Plaintiff “need[ed] to get other health issues in

order.” Tr. 589.

       The ALJ concluded that Plaintiff’s failure to engage in therapy was “not the behavior one

would expect from an individual alleging disability due to chronic low back pain.” Tr. 20. But,



                                                 5
            Case 6:19-cv-06315-FPG Document 19 Filed 06/19/20 Page 6 of 7




as discussed, some evidence in the record suggests that Plaintiff’s behavior was a result of her

pain, and the ALJ ignored these indications. The ALJ’s failure to consider the reasons for

Plaintiff’s inconsistency with physical therapy undermines his conclusion that she was not

disabled. See Orr v. Barnhart, 375 F. Supp. 2d 193, 201 (W.D.N.Y. 2005) (holding that “the ALJ

must not draw any inferences about plaintiff’s symptoms and their functional effects based on a

failure to seek treatment without first considering any explanation or good cause for not doing so”

and remanding where the ALJ nevertheless “determined that plaintiff was not disabled because

she failed to seek medical treatment, but he did not consider these explanations”).2

         Finally, the ALJ mischaracterized Plaintiff’s ability to perform activities of daily living to

support his conclusion that she was capable of sedentary work. The ALJ found that Plaintiff could

dress, bathe, groom herself, cook, clean, do laundry, and shop—seemingly without any limitations.

Tr. 23. But that is not an accurate summation of Plaintiff’s reports. In 2016, Plaintiff reported that

she could no longer “clean thoroughly” or cook by herself. Tr. 212. She stated that she could only

clean in spurts of ten minutes at a time. Tr. 213. She could only fix “short, simple meals” that “do

not take a lot of prep time” and had been reduced to cooking one to three times a week, whereas

she used to be able to cook seven days a week. Tr. 213. She also could not bend over to put shoes

and socks on and had difficultly putting pants on. Tr. 212. She reported trouble bathing, shaving,

and using the toilet because it was hard to bend to the side. Tr. 212-13. She indicated that she

needed help with groceries and the laundry and could only grocery shop one to two times a month

for an hour or two at a time. Tr. 214.




2
 It is also not clear that Plaintiff’s persistence with physical therapy would have enabled her to work. See Theresa S.
v. Berryhill, No. 2:17-cv-00122, 2019 U.S. Dist. LEXIS 55310, at *44 (D. Vt. Apr. 1, 2019) (“[A] claimant may be
denied disability benefits if the Secretary finds that she unjustifiably failed to follow prescribed treatment and that if
she had followed the treatment, she would not be disabled under the Act.”) (quoting Grubb, 2003 U.S. Dist. LEXIS
22938, at *14).

                                                            6
         Case 6:19-cv-06315-FPG Document 19 Filed 06/19/20 Page 7 of 7




       Thus, the ALJ’s conclusion that Plaintiff could perform a variety of daily activities without

encumbrance rests on a mischaracterization of the evidence, and “[i]t is well-settled that an ALJ

may not mischaracterize the record, nor rely on such a mischaracterization to meet the substantial

evidence test.” Hill v. Comm’r of Soc. Sec., No. 14-CV-9665, 2017 WL 5632813, at *5 (S.D.N.Y.

July 28, 2017).

       The Court acknowledges that there is other evidence that may support the ALJ’s RFC

determination, including the opinion of Plaintiff’s treating physician’s opinion. Tr. 25, 539, 574,

583, 598. But because much of the ALJ’s analysis is reliant on the errors discussed above, the

Court finds that remand is required. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)

(“Where there is a reasonable basis for doubt whether the ALJ applied correct legal principles,

application of the substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability determination

made according to the correct legal principles.”).

                                         CONCLUSION
       For all of the reasons stated, Plaintiff’s Motion for Judgment on the Pleadings (ECF No.

12) is GRANTED, the Commissioner’s Motion for Judgment on the Pleadings (ECF No. 16) is

DENIED, and this matter is REMANDED to the Commissioner for further administrative

proceedings consistent with this opinion, pursuant to sentence four of 42 U.S.C. § 405(g). The

Clerk of Court is directed to enter judgment and close this case.

       IT IS SO ORDERED.

Dated: June 19, 2020
       Rochester, New York                    ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court



                                                 7
